DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 7-9 have been added. Claims 1-9 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (“Sekiya”, US 2017/0351090 A1, on the record) in view of Morohashi et al. (“Morohashi”, US 2017/0235138 A1, on the record), Ando et al. (“Ando”, US 2015/0331239 A1, on the record) and Kageyama (US 2006/0203351 A1, on the record). 	1) Regarding claim 1, Sekiya discloses a projection display device (Fig. 2: Head-up device (HUD) 1) comprises:  	a display device (Fig. 2: light generation device 10);  	an optical system (Fig. 2) configured to form a regular optical path to project light toward a projection position (Fig. 2 with regard to the directional path the reflective synthesized laser light output 500 being reflected off the scanner 20, plane mirror 51 and concave mirror 52 to the interior of the vehicle through the opening provided by the window portion 61) as a display image (Fig. 1: virtual image W), the light being emitted from the display device (¶0021); and  	wherein the optical system comprises a first mirror (Fig. 2: scanner 20 is made up of a first dichroic mirror) and a second mirror (Fig. 2: plane mirror 51) provided on the regular optical path (Fig. 3), the second mirrors being configured to provide an optical path convergence point (¶0052; Fig. 2 illustrates plane mirror providing a convergence point for the emitted synthesized laser light to be reflected therefrom), at which the light converges, on the regular optical path (Fig. 2), and the first mirrors being provided at a position corresponding to the optical path convergence point (Fig. 2). 	As per the limitation a shielding plate configured to prevent the light from reaching the projection position via a different optical path different from the regular optical path. 	Sekiya illustrates that the HUD device comprises a housing. It has been known that the housing of HUD devices can be made to shielding material. 	Morohashi discloses, in ¶0016 with reference to Fig. 1, the concept of providing a light shielding resin to the housing of a HUD device, hence the portions of the housing that adjacent to the opening (i.e., 10-a-b) can be interpreted as shielding plates that prevent light transmitted from the light source from traveling a different path different from the opening provided by 10a-b, see Fig. 1 below
    PNG
    media_image1.png
    758
    668
    media_image1.png
    Greyscale
 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a light shielding resin to the housing of a HUD device as taught by Morohashi, into the system as taught by Sekiya, with the motivation to enhance the light transmission features of the system. 	 	As per the limitation wherein the projection display device is configured such that a position of a mirror surface of at least one of the first mirror and the second mirror is adjustable in accordance with a position of an eye point of a user who visually recognizes the display image so as to project the light that has passed the optical path convergence point via the first mirror and the second mirror toward the projection position that corresponds to the position of the eye point. 	Ando discloses, in ¶0022-26 with reference to Figs. 1-2, discloses the concept of configuring a mirror to adjust based on the eye point of a driver, which addresses “wherein the projection display device is configured such that a position of a mirror surface of at least one of the first mirror and the second mirror is adjustable in accordance with a position of an eye point of a user who visually recognizes the display image so as to project the light that has passed the optical path convergence point via the first mirror and the second mirror toward the projection position that corresponds to the position of the eye point”. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a mirror to adjust based on the eye point of a driver, with the motivation to enhance the displaying features of the system. 	 	As per the limitation wherein the shielding plate is provided such that the shieling plate does not interfere with the regular optical path between the first mirror and the second mirror and such that the shielding plate interferes with the different optical path along which the light travels toward the projection position without being reflected by the first mirror and the second mirror (see above Fig. 1 of Morohashi illustrating that the shielding plates provided by the housing adjacent to 10a-b does not interfere with the regular optical path, but would interfere with any other optical path travelled by the outputted synthesized light transmission). 	As per the limitation wherein the first mirror is a first concave mirror, and the second mirror is a second concave mirror. 	Kageyama illustrates, in Fig. 1, the concept of using two concave mirrors, see illustration of both mirrors 14 and 16 having concave patterns to enable light distribution of a displayed image to a viewer, which addresses “wherein the first mirror is a first concave, and the second mirror is a second concave mirror”.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using two concave mirrors to reflect projected light to a viewer, with the motivation to enhance the reflected light distribution features of the system. 	2) Regarding claim 2, Sekiya, Morohashi, Ando and Kageyama teach wherein the optical system further comprises an optical member configured to perform an optical processing on the light at a position corresponding to the optical path convergence point (Sekiya: ¶0052 with regard to the condensing optical unit 12). 	3) Regarding claim 3, Sekiya, Morohashi, Ando and Kageyama teach a measuring unit configured to measure the position of the eye point without the user performing the measurement (Kageyama: ¶0008; ¶0055-61 with reference to Fig. 1). 	4) Regarding claim 6, Sekiya, Morohashi, Ando and Kageyama teach wherein the optical system further comprises a third mirror (Sekiya: Fig. 2: concave mirror 52). Kageyama illustrates both mirrors 14 and 16 having concave pattern. Thus, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement multiple concave mirrors within a set of three mirrors, with the motivation to enhance the reflection features of the system) different from the first mirror, and the second mirror (Sekiya: Fig. 2), the third mirror being disposed on the regular optical path (Sekiya: Fig. 2), and  	wherein the shielding plate is provided such that the shieling plate does not interfere with the regular optical path between the first mirror and the second mirror (Sekiya: Fig. 2 in view of the analysis of the rejection of claim 1 with respect to the housing providing shielding plates adjacent to 10a-b once the teaching by Morohashi is combined. Thus permitting the light to not be interfered when travelling through the opening provided by 10a-b), such that the shielding plate does not interfere with the regular optical path between the third mirror and the first mirror and the second mirror and such that the shielding plate interferes with the different optical path along which the light travels toward the third mirror without being reflected by the first mirror and the second mirror (Sekiya: Fig. 2 in view of the analysis of the rejection of claim 1 with respect to the housing providing shielding plates adjacent to 10a-b once the teaching by Morohashi is combined. Thus, restricting the light if the light is transmitted in the path of the housing shielding plates adjacent to 10a-b). 	5) Regarding claim 8, as per the limitation wherein the projection display device is configured to adjust both the first mirror and the second mirror in accordance with the position of the eye point of the user who visually recognizes the display image. 	Ando, discloses, in ¶0019-24, the concept of controlling a scanner (corresponding to Sekiya first mirror, see analysis of the rejection of claim 1) and a different mirror (i.e., concave mirror 15) according to the viewpoint of a viewer. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of controlling a scanner  and a different mirror according to the viewpoint of a viewer as taught by Ando, into the system as taught by Sekiya, Morohashi, Ando and Kageyama, with the motivation to enhance the displaying features of the system. 	6) Regarding claim 9, Sekiya, Morohashi, Ando and Kageyama teach wherein the projection display device is configured to adjust the first mirror in an upward direction when the second mirror is adjusted in a downward direction (Ando Fig. 1 illustrates that the system is configured to adjust the scanner upward while adjusting the mirror 15 in a downward motion), and 	wherein the projection display device is configured to adjust the first mirror in the downward direction when the second mirror is adjusted in the upward direction (as addressed above; also see Ando: ¶0029-34).
Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of Morohashi, Ando and Kageyama, and in further view of Ishikawa (US 2018/0178678 A1, on the record).  	1) Regarding claim 4, as per the limitation an input unit configured to receive an input indicative of the position of the eye point, the input unit being able to be operated by the user. 	Sekiya, Morohashi, Ando and Kageyama system actively adjusts the displayed image based on the eye point of a driver. 	It has been known that vehicle comprise seat positioning components operated by a driver that provide input a displaying system corresponding the eye point view of the driver. 	For example, Ishikawa discloses, in abstract; ¶0023-24, the concept of actively measuring a driver eye point for proper displaying of superimposed images. Notice that ¶0024 involves the driver actuating a slide lifting/lowering mechanism 124. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of actively measuring a driver eye point for proper displaying of superimposed images as taught by Ishikawa, into the system as taught by Sekiya, Morohashi, Ando and Kageyama, with the motivation to enhance the displaying features of the system. 	2) Regarding claim 5, Sekiya, Morohashi, Ando, Kageyama with the motivation to combine the teachings by Ishikawa as presented in the rejection of claim 4 teach a measuring unit configured to measure the position of the eye point without the user performing the measurement (see analysis of the rejection of claim 3); and an input unit configured to receive an input indicative of the position of the eye point, the input unit being to be operated by the user (see analysis of the rejection of claim 4).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sekiya in view of Morohashi, Ando and Kageyama, and in further view of Yamamura et al. (“Yamamura”, US 2019/0146217 A1). 	1) Regarding claim 7, with the same motivation to combine teachings by Sekiya, Morohashi, Ando and Kageyama as presented in the rejection of claims 1 and 6, the combination addresses the claimed invention except the limitation wherein the shielding plate is provided between the second mirror and the third mirror. 	However, in the same art Yamamura discloses, in ¶0014-19, the concept of providing shielding elements between two mirrors that form the later optical path to a viewer (which is similar to the optical path created by Sekiya, Morohashi, Ando and Kageyama mirrors 2 and 3, as they create the later optical path to a viewer). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing shielding elements between two mirrors that form the later optical path to a viewer as taught by Yamamura, into the system as taught by Sekiya, Morohashi, Ando and Kageyama, with the motivation to enhance the shielding features of the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684